DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.  Applicant argues that Examiner has improperly used the drawings of WO 2004/094918 (Kim et al.) to determine actual sizes and proportions and that because Kim et al. does not disclose that the drawings are to scale, that “arguments based on measurement of the drawing features are of little value”.  Applicant goes on to state that “drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue” and that “since the Examiner appears to rely solely on the dimensions of Figs. 2, 4A, 4B, 4D, 5B, and 5D of Kim for teaching that the louvers 8 are more densely packed than the mesh shaped grill member 60, the Examiner has failed to properly show this feature”.  Examiner disagrees.  
Examiner does not use  or derive any dimensions or measurements from the figures, but instead only uses the drawings to disclose that there are more bars in the second grille (60) than the first grille (4, 7a, 7b).  All that is required for this to be true is for there to be more bars in the second grille than the first for a given area.  Since the two grills cover the same area, one only needs to determine if the second grille has more bars than the first.  It appears obvious to Examiner in Figures 2, 4A, 4B, 4D, 5B, and 5D that this is true and thus, this argument is not found to be persuasive.
Applicant argues that the louvers (8) as shown in Kim et al. are not bars and that “a structure made with louvers 8 cannot disclose or suggest a grille that includes a plurality of bars spaced from each other”.  Applicant goes on to state that “Louvers 8 are not analogous to bars”.  Examiner disagrees.
Applicant has not previously disclosed a special definition for bars and therefore Examiner must look elsewhere to determine if a person having ordinary skill in the art would find it reasonable to find bars and louvers analogous to one another.  Examiner has found USPAP 2011/0293959 (Heng) which discloses a method for twisting hollow bars and that these bars can be used as louvers (paragraphs [0004] and [0016]).  In light of the disclosure of Heng, Examiner finds it reasonable that a person having ordinary skill in the art at the time the application was filed would equate the louvers of Kim et al. with bars and thus, this argument is not found to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000 346403 (Tei hereinafter) in view of WO 2004/094918 (Kim et al. hereinafter) and USP 6,585,489 (Perella et al. hereinafter).
With regard to claim 1, Tei discloses an air-sending device comprising: 
a fan (F); and 
a grille provided downstream of the fan (F) in a direction of airflow generated by the fan (F), wherein the grille includes 
a first grille that includes a plurality of first bars (11a, 12a) spaced from each other, and 
a second grille that includes a plurality of second bars (11b, 12b) spaced from each other, and
the second grille is provided upstream of the first grille in the direction of the airflow generated by the fan (F), and spaced from the first grille to face the first grille.
Tei does not disclose wherein the plurality of second bars are more densely arranged than the plurality of first bars.
Kim et al. teaches an air conditioner analogous to Tei having a first grille (4, 7a, 7b) and a second grille (60) wherein the bars of the second grille are more densely arranged than the bars of the first grille (7a, 7b) for the purpose of keeping animals and foreign substances out of the interior of the A/C unit.  Kim et al. does not disclose how to adapt this to the second grille of Tei.
Perella et al. teaches a fan (50) with a grille (65) wherein the bars (66, 67, 68) of the grille (65) are more densely arranged than the bars of the second grille (12) of Tei as evidenced specifically by bars (68) of Perella et al.
It would have been obvious to one having ordinary skill in the art at the time the application was filed, in view of the teachings of Kim et al., to modify the apparatus of Tei by providing that the plurality of second bars are more densely arranged than the plurality of first bars as taught in Perella et al. for the purposes of keeping animals and foreign substances out of the interior of the A/C unit as taught by Kim et al.
With regard to claim 2, the Tei modification with regard to claim 1 discloses the air-sending device of claim 1, wherein where a first area is an arbitrary area of the second grille, and a second area is an area of the second grille through which airflow flows at a higher velocity than airflow that passes through the first area (this would be at a radially outer area of the fan blades), of the plurality of second bars (11b, 12b, and the addition of bars 68 of Perella et al.), second bars located in the second area are more densely arranged than second bars located in the first area.  This occurs with the addition of bars 68 of Perella et al.
With regard to claim 3, the Tei modification with regard to claim 1 discloses the air-sending device of claim 1, wherein the second grille is provided only at an area through which the airflow passes at a velocity higher than a predetermined velocity.  This is true when the predetermined velocity is zero.
With regard to claim 4, the Tei modification with regard to claim 1 discloses the air-sending device of claim 1, wherein where a reference plane is an imaginary plane that is located perpendicular to the direction of the airflow-3-Attorney Docket No. 129A_928_TN generated by the fan (F) (Fig. 2) and located to face the second grille and upstream of the second grille in the direction of the airflow, a first location is an arbitrary location at the second grille, and a second location is a location at the second grille through which airflow passes at a 
With regard to claim 5, the Tei modification with regard to claim 1 discloses the air-sending device of claim 1, wherein the plurality of second bars (11b, 12b) are thinner than the plurality of first bars (11a, 12a) (Fig. 2 of Tei).
With regard to claim 6, the Tei modification with regard to claim 1 discloses an air-conditioning apparatus comprising: 
the air-sending device of claim 1; and 
a heat exchanger (2) through which airflow generated by the fan (F) of the air-sending device passes.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745